 1    WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   · United States of America,                          NO. 18-1887MJ
10                  Plaintiff,                            ORDER OF DETENTION PENDING
                                                          TRIAL
11   v.
12   Alvaro Barraza-Lastra,
13                  Defendant.
14
                                                                   (

15           In accordance with the Bail Reform Act, 18U.S.C. §'3142(±), a detention hearing
16    has been submitted. I conclude that the following facts are established:
                       -
17    (Check one or both, as applicable.)
                                                                                  ,.. ,

18    D      by c,lear and convincirrn evidence the defendant is a danger to the cCiw111unitf and·
                                                                                            '
19    require the detention of the defendant pending trial in this case.
20    ~.      by a preponderance of the evidence the defendant is a serious !light risk and
21    require the detention of the defendant pending trial in this case.                        .
22                                 PART I-- FINDINGS OF FACT

23    D      (1)     18 U.S.C. § 3142(e)(2)(A): The defendant has been convicted ofa (federal
24    offense)(state or local offense that would have been a federal offense if a circumstance
25    giving rise to federal juiisdiction had existed) that is

26           D      a crime of violence as defined in 18 U.S.C. § 3156(a)(4).

27           D      an offense for which the maximum sentence is life imprisonment or death.

28           D      an offense for which a maximum term of imprisonment of ten years or
   1          more is prescribed i n - - - - - - - - - - - - - - - - - - -
                                                                                             )


  2            D      a felony that was com~itted after the defendant had b.een convicted of two
  3           or more prior federal offenses described in 18 U.S.C. § 3142(f)(l)(A)-(C), or
  4           comparable state or local offenses.
  5            D      any felony that involves a minor victim or that inyolves_ the possession or
  6           use of a firearm or destructive device (as those terms are defined in section 921 ),
  7           or anyother dangerous weapon, or involves a failure to register under 18 U.S.C. §
  8           2250.
  9    D      (2)     18 U.S.C. § 3142(e)(2)(B):           The offense de~cribed in finding 1 was
 10    committed while the defendant was on release pending trial for a federal, state or local
 11    offense.
                                                                      I                                .

 12    D       (3)    18 U:S.C. § 3142(e)(2)(C):          A period of not more than five years has
 13    elapsed since the (date of convietion)(release of the defendant from imprisonment) for the
                                         I
 14    offense described in finding 1.
 15    D       (4)    Findings Nos. (1), (2) and (3) establish ~- rebuttable presumption that no .
 16    condition or combination of conditions will reasonably assure the safety of (an)other
 17    person(s) and the community. I further find that the defendant has not n;butted this
 18    presumption.
 19                                           · Alternative Findings ·
 20    D      (1)     18 U.S.C. § 3·142(e)(3):         There is probable cause to believe that the
 21    defendant hi;ts committed an offense'
 22           D       for which a maximum term of imprisonment of ten years or more is
                                                   \
 23           prescribed i n - - - - - - - - - - - - - - - - - - - - - - - -
 24            D      under 18 U.S.C. § 924(c), 956(a),-or 2332(b).
· 25           D      under 18 U.S.C. § 1581-:1594, for which a maximum term of imprisonment
 26           .of 20 years or.more is prescribed.                 I

 27
               1 Insert as applicable: (a) Controlled Substances Act (21 U.S.C. § 801 et seq.); (b) Controlled
 28    Substances Import and Export Act (21U.S.C.§951 et seq.); or (c) Section 1 of Act of Sept. 15, 1980 (21
       U.S.C. § 955a).

                                                                                     \
                                                        -2-
                                             _/
     1            D      an offense involving a mmor victim under 'section 18 U.S.C.                                §
                                                                             2
    2
     3   D       (2)   The defendant has not rebutted the presumption established by finding 1
                                                                            ,,
     4   that no condition or combination of conditions will reasonably assure the appearance of
    5    the defendant as required and the safety of the community.
     6                                            Alternative Findings.
     7   D       (1)     There is     a serious risk that the defendant will flee; no condition or
     8   combination of conditions will reasonably assure the appearance of the' defendant as
     9 . required.
                                                                                 '
    10   D       (2)     No condition or combination of conditions will reasonably assure the safety
    11   of others and the community.
    12   D       (3)     There is a serious risk that the · defendant will (obstruct or attempt to
    13   obstruct justice) (threaten, injure, or intimidate a prospective witness or juror}.
    14   D       (4)
    15
                 PART II --'WRITTEN STATEMENT OF REASONS FOR DETENTION
    16                           (Check one or both, as applicable.)

/
    17   D       (1)     I find that the credible testimony and inform1;1tion3 submitted at the hearing
    18   establishes by clear and convincing evidence as to danger that: _ _ _ _ _ _ _ __
    19
    20           (2)     I find that a preponderance of the evidence as to risk of flight that:
    21            ~      The defendant, is not a citizen of the United States.
    22            ~      The defendant, at the time of the charged offense, was in the United States
    23           illegally.
    24            ~      If released herein, the defendant faces deportation proceedings by the
    25
    26          2 Insert as applicable 18 U.S.C. §§1201, 1591, 2241, 2242, 2244(a)(l), 2245, 2251, 2251(a),

         2252(a)(l), 2252(a)(2), 2252(a)(3), 2252(a)(4), 2260, 2421, 2422, 2423, or 2425.
    27
                  3 The rules concerning admissibility of evidence in criminal trials do not apply to the presentation
    28   and consideration of information at the detention hearing. 18 U.S.C. § 3142(f). See 18 U.S.C. § 3142(g)
         for the factors to be taken into account.
             \



                                                            -3-
          1          Bureau of Immigration and Customs Enforcement, placing him/her beyond the
          2          jurisdiction
                      !
                                  of this Court.
          3          D        The defendant has no significant contacts in the United States or in the
         4           District of Arizona.
          5          D       .The   defendant has ·no resources in the United States. from which~ he/she
         16          might make a bond reasonably calculated to assure his/her future appearance.
          7          °'·      The defendant has a prior criminal history.
          8          ci       The defendant lives and works in Mexico.
                                I
                                                              {)  '
                                                                                   .

          9          D        The defendant' is an amnesty applicant but has no substantial ties in Arizona
                                          '                 I .                .
         10          or in the United States and has substantial family ties to Mexico.
                                    , .                 I
         11          D        There is    a record of prior failure to comp~y with court order.
         12          D        The defendant attempted to evade law enforcement contact by fleeing from
         13         · law enforcement.
         14          D·       The defendant is facing a mimmum mandatory of _ _ _ _ _ __
         15          incarceration apd a maximum of         ---~-------~


         16   ~      The defendant does not dispute the information contained in the Pretrial Services
         17   Report,·except: - - - - - - - - - - - - - - - - - - - - - - - - - -
         18
         19
         20
         21          The Court incorporates by reference the findings of the Pretrial Services Agency
         22   which were reviewed~by the Court at the time of the hearing in this matter.
                                                  /


         23
                                                                                         '
         24                    PART III -- DIRECTIONS REGARDING DETENTION
         25          The defendant is committed to the cust9dy of the Attorney General or his/her
         26   designated representative for confinement in a corrections facility separate, to the extent
         27   practicabl~,   from persons awaiting or serving sentences or being held. in custody pending
    ()


/
         28   appeal. The defendant shall be afforded a reasonable opportunity for private .consultation
                                                                                                  0




                                                                   -4-
 1   with defense counsel.     On order of '1; court of the United States or on request of an
 2   attorney for the Government, the person in' charge of the corrections facility shall deliver
 3   the defendant to the United States Marshal for the purpose of an appearance m
 4   connection with a court proceeding.
 5                  PART IV -- APPEALS AND THIRD PARTY RELEASE
 6          IT IS ORDERED that should an appeal of this detention order be filed with the
 7   District Court, it is counsel's responsibility to deliver a copy of the . motion for
 8   review/reconsideration to Pretrial Services at least one day prior to the hearing set before
 9   the District Court. Pursuant to Rule 59(a), FED.R.CRIM.P., effective December 1, 2009,
10   Defendant ~hall have fourteen ( 14) days frorrf the date of service of a copy of this order or
11   after the oral order is stated on the record within which to file specific written objections
12   With the district court. Failure to timely file objections in accordance with Rule 59(a)
13   may waive the right to review. 59(a), FED.R.CRIM.P.
14          IT IS FURTHER ORDERED that if a release to a third party is to be considered, it
15   is counsel's responsibility to notify Pretrial Services sufficiently in advance of the hearing
16   before the District Court to allow Pretrial Services an opportunity to interview and
17   investigate the potential third party custodian.
18   DATE: 10/10/2018
19
20                                                               a.
                                                         United S
21
22
23
24
25
26
27
28



                                                  -5-
